Citation Nr: 0006980	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-01 685A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at the Sentara Bayside Hospital, 
Virginia Beach, Virginia, from 
October 15, 1996 through October 17, 1996.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1968, from November 1977 to July 1979, and from April 
1985 to October 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 decision of the Associate Chief 
of Staff of the Hampton, Virginia, Department of Veterans 
Affairs (VA) Medical Center (VAMC), which denied entitlement 
to the benefit sought.  Following the receipt of the 
veteran's notice of disagreement and additional development, 
the denial was apparently confirmed and continued by the 
Hampton VAMC's Associate Chief of Staff in July 1997.  The 
veteran was issued a statement of the case in October 1997.  
VA received the veteran's substantive appeal in February 
1998.  He failed to report for his scheduled September 1998 
hearing before a Member of the Board in Washington, DC.


REMAND

The veteran requests payment/reimbursement of unauthorized 
medical expenses incurred at Sentara Bayside Hospital from 
October 15, 1996 through October 17, 1996.  He argues that on 
the day of his admission to the aforementioned hospital, 
October 15, 1996, he required prompt, emergency medical 
attention for complaints of chest pain and left arm pain.  
Documents in the claims folder reflect that he was rated 10 
percent disabled at that time for hypertension.  The veteran 
noted that at the time that he was having severe chest pains, 
it was during the height of rush hour, VAMC-Hampton was 20 to 
25 miles from his home and it would have taken him at least 
an hour to get there.  Consequently, he went to the closest 
available facility, Sentara Bayside Hospital.  In addition, 
he believes that he should not be held liable because 
authorization for this service was erroneously obtained from 
the Portsmouth Naval Hospital through Champus rather than 
Champ VA.

Section 1728(a), Title 38, United States Code, provides that 
VA may reimburse veterans for medical expenses incurred in 
non-VA facilities where: (1) such care or services were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health; (2) such care or 
services were rendered to a veteran in need thereof (A) for 
an adjudicated service-connected disability, (B) for a non 
service-connected disability associated with and held to be 
aggravating a service-connected disability, (C) for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability. . . . ; and 
(3) Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that all three of 
these statutory requirements must be met before reimbursement 
may be authorized.  See Hayes v. Brown, 6 Vet. App. 66, 68 
(1993). The corresponding VA regulatory authority essentially 
tracks the above-cited statutory criteria.  See 38 C.F.R. § 
17.120 (1999) (formerly 38 C.F.R. § 17.80, redesignated at 61 
FR 21966, May 13, 1996).

The April and July 1997 decisions of the Hampton-VAMC's 
Associate Chief of Staff reflect that the claim was denied 
because treatment was not authorized by the Hampton VAMC and 
because VA facilities were available.  Based on the evidence 
of record, it appears that there is an adequate record 
addressing the matter of the absence of prior authorization.  
However, in view of the emergent nature of this disability, 
the Board finds the record is inadequate for appellate review 
with respect to the matter of a feasibly available VA medical 
facility.  The Board has a statutory obligation to provide an 
adequate written statement of the reasons or bases for its 
findings and conclusions on "all material issues of fact or 
law presented on the record."  38 U.S.C.A. § 7104(d)(1) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Accordingly, the Board must remand this case to obtain a 
medical opinion which addresses the question of whether a VA 
facility was feasibly available when the veteran was 
hospitalized at Sentara Bayside Hospital from October 15 to 
17, 1996.  See Cotton v. Brown, 7 Vet. App. 325 (1995) and 
Paris v. Brown, 6 Vet. App. 75 (1993).

Therefore, this case is REMANDED to the Hampton-VAMC for the 
following development:

1.  The Chief Medical Officer or his/her 
designee should prepare an opinion that 
addresses the statutory and regulatory 
criteria set forth in 38 U.S.C.A. § 1728 
(West 1991) and 38 C.F.R. § 17.120 (1999) 
that are relevant to the facts in this 
case.  The opinion should specifically 
address whether VA facilities or other 
Federal facilities, claimed to be 20 to 
25 miles from the veteran's home, were 
feasibly available during the height of 
rush hour and an attempt to use them 
beforehand or obtain prior VA 
authorization for the service required 
would have been reasonable, sound, wise, 
or practicable.  A complete rationale for 
this opinion should be provided, and the 
veteran's contentions should be 
addressed.  Thereafter, a copy of the 
opinion should be furnished to the 
veteran and another copy should be 
associated with the veteran's claims 
folder and the Medical Administration 
Folder.

2.  Following completion of the above 
development, the issue of entitlement to 
payment or reimbursement of unauthorized 
medical expenses incurred at Sentara 
Bayside Hospital from October 15 to 17, 
1996 should be reconsidered with 
attention given to all of the evidence of 
record, including the veteran's 
contentions and any evidence associated 
with the file while this case is in 
remand status.  If this determination 
remains unfavorable to the veteran in any 
way, this issue should be included in a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations, to include laws and 
regulations governing the issue of VA 
prior authorization.  This document 
should include detailed reasons and bases 
for the decisions reached.  The veteran 
and his representative should be afforded 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  No action is required of the veteran until he receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


